Detailed Action
The following is a final rejection made in response to amendments and remarks received on April 1st 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Response to Applicant’s Amendments/Remarks
Furthermore, the issues raised with respect to 35 USC 112(b) in the previous action have been remedied by the Applicant’s amendments to the pertinent claims. 
With respect to the prior art, the Examiner has reviewed the Applicant’s arguments and agrees that the claims, as amended, are novel. An analysis was made with respect to the non-obviousness of the claimed subject matter of claim 1, namely the limitation definitively requiring that the annular edge and the projection are manufactured in one piece, i.e. monolithic, and the Examiner has concluded that such a limitation establishes a non-obvious distinction over the art. 
The closest prior art reference continues to be the US Publication assigned to “Korea Nuclear Engineering” (US Pub. No. 2011/0030571; hereinafter referred to as “the ‘571 publication”). In the ‘571 publication, the annular edge and the projectile tail are formed as separate components because the reference specifically requires that they separate during the projectile launch/flight following discharge. Modifying the teachings of the ‘571 publication to assert the obviousness of forming the two components as a singular body would render the ‘571 unsatisfactory for its intended purpose since it relies upon the aerodynamic features of the projectile tail, once exposed subsequent to wad separation, to improve its flight performance. Given the facts of this particular circumstance, the Examiner considers the “manufactured as one piece” limitation to be a critical and non-obvious distinction with respect to the prior art.
Several claim objections (claims 8 and 15) and a new matter rejection (claim 7) are currently preventing patentability. An after final amendment to claims 8 and 15 that remedies the claim objections, along with the cancellation of claim 7 in view of the new matter issue, will be entered by the Examiner since these amendments would place the claims in condition for allowance.

Claim Objections
Claim 8 is objected to because the phrase “the projectile interior” should be amended to read as –a projectile interior-- to remedy an antecedence basis issue. Claim 15 is objected to because of what appears to be an inadvertent typographical error. The term “and/” appears to be include an unnecessary “/” and should be corrected via amendment. Appropriate correction is required.

Specification
The amendment to original claim 7 filed April 1st 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is related to the “opening angle of a shell of the projection”, which is currently claimed to be “at least 20° and at most 90°”. The original specification does not support this limitation. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303)297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samir Abdosh/
Primary Examiner
Art Unit 3641